— Appeal by the defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered May 21, 1980, convicting him of murder in the second degree (two counts), and rape in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain evidence.
Judgment affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his confession and other inculpatory statements. A reasonable man in the defendant’s position would not have believed himself to be in custody prior to the time the Miranda warnings were given (see, People v Davis, 109 AD2d 846, 847). Nor is there any evidence that the defendant’s confession was the product of coercion. We have considered the defendant’s remaining contentions and find them to be either unpreserved or without merit. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.